WILLIAM E. DOYLE, Circuit Judge,
dissenting.
I respectfully dissent.
The basis for my disagreement arises from the fact that the effect of the state statute is to frustrate the effort of Congress to create a superior school system in Los Alamos. The majority opinion states that there is not an expression in either the federal statutory language or the legislative history as to the specific intent of Congress with respect to state aid to school districts receiving AECA funds. The opinion does concede that there are broad general purposes in the AECA which are apparent. The majority does not apply these general legislative purposes to schools. Congress has, however, expressed an intent to maintain a high level of services in order to attract and retain personnel of high caliber who can contribute to the common defense and security of the United States. Such a purpose is expressed at 42 U.S.C. Section 2302, which provides:
The Congress of the United States makes the following findings concerning the communities owned by the Atomic Energy Commission:
(a) The continued morale of project-connected persons is essential to the common defense and security of the United States.
Senate Report No. 1140, at 1955 U.S. Code Cong. & Admin.News, pp. 2620^45, notes that there were at that time high quality schools in the AEC towns and it requires the AEC to keep them at their high level by continuing aid for the purpose of attracting high caliber personnel. The report generally recognizes the necessity for maintaining high quality schools.
The clear effect of withdrawal of state support to these schools will be a very substantial diminution in funding. It will require the United States to reexamine the sufficiency of its contribution. Undoubtedly it will have to supplement to the extent that the state has withdrawn funds. In my judgment this is a direct frustration of the Congressional intent. The majority opinion cannot fail to recognize that the controlling principle to be applied is that where state legislation frustrates the full effectiveness of the federal law, it is invalid under the Supremacy Clause of the United States Constitution. See Perez v. Campbell, 402 U.S. 637, 652, 91 S.Ct. 1704, 29 L.Ed.2d 233 (1971).
The reasoning of the majority is that since the Congressional Act did not specifically anticipate the present turn of events, New Mexico is free to take the action which it took. The fault in the reasoning is that the majority has not given due weight to the general findings of Congress that the morale of the persons connected with the project was to be maintained in the interest of the common defense and security of the United States. Furthermore, the maintenance of high quality schools was considered essential to high morale. Accordingly, the presence of the federal interest herein cannot be denied, and this factor weighs heavily.in determining the validity or invalidity of the state statute. See Hines v. Davidowitz, 312 U.S. 52, 67-8, 61 S.Ct. 399, 85 L.Ed. 581 (1941). The Supreme Court in Hines recognized that the federal interest in legislation having to do with the registration-of aliens derived from the government’s interest in international relations. In that respect it said that “[a]ny concurrent state power that may exist is restricted to the narrowest of limits”. Id. at 68, 61 S.Ct. at 404. The Pennsylvania Alien Registration Act was held to be in conflict with federal enactments.
It is true that New Mexico has not attempted to regulate directly in this area of federal interest. However, by going in through the back door, so to speak, in an effort to save state funds and to increase the burden of the federal government, it has created a greater interference than could have been possible through direct means. When, as here, the federal govern*717ment has created a school system, has presented it to the state of New Mexico, has provided funding for this school system in the interest of attracting the best possible personnel and then the state reduces its annual support of this school system from approximately 2.8 million dollars to 2.3 million dollars, it is acting contrary to the federal government’s effort to maintain the high standards which it has established. This is contrary to the intent of the legislation which granted the funds. This interference with federal activity and this frustration of federal purpose, if it passes judicial scrutiny, will be extended in future years and if the majority’s analysis is valid, there is nothing to prevent New Mexico from withdrawing all aid from this school system. Furthermore, it could spread to other areas. The final result could be that the federal government would withdraw all financial aid from these communities and schools or that it could, of course, adopt other more specific legislation. This, however, should not be required, for this would lead to more litigation, delay, uncertainty, and perhaps further competitive manipulation.
It is for these reasons that I believe that the majority decision should not stand.